Title: From James Madison to James Monroe, 23 May 1814
From: Madison, James
To: Monroe, James


        
          Dear Sir
          Montpelier May 23. 1814.
        
        I return the papers relating to Moss. If the Treasury Department has no objections to the pardon recommended by the district Judge, and the Attorney Genl. thinks it legal under such modifications, let an instrument for the purpose be made out.
        
        The high waters continue to obstruct the mails. 2 from NY. and 1 from places South of it, are left in arrears by the arrival this morning. The English prints sent by you, are just recd. I have not yet looked into them. The more I see of the complexion of the late events & prospects in Europe, the less ground remains for sanguine expectations from Gottenburg; and the more occasion for explanations thro’ our Ministers abroad, to the neutral powers, of the true questions between the U.S. & G.B. of the wish of the U.S. to enjoy a mutually benificial trade with them, and of the illegality and monopolizing policy of the Blockade now obstructing it. Spain must also speedily engage our particular attention. Were we apprized of the course she will take under Ferdinand & the new Constitution & the views of the several great powers Russia & England particularly in relation to S. America, it would [be] a seasonable aid, in framing the measures best adapted to the case. I suspect the B. Govt. has been very active & but too successful in making impressions in Europe agst. us.
        I am making preparations to set out for Washington in two or three days, and hope to be there on or before the day, intimated in my last. Affe. respects.
        
          James Madison
        
      